Citation Nr: 0602134	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  00-01 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bladder problems, 
claimed as incontinence, secondary to service-connected 
herniated intervertebral disc of the lumbar spine.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
erectile dysfunction.

3.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in June 1999 and 
January 2000 by the Montgomery, Alabama, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The case was 
subsequently transferred to the RO in Baltimore, Maryland.  
In July 2004, the Board remanded for additional development 
the issues of entitlement to service connection for bowel and 
bladder problems, claimed as incontinence, secondary to 
service-connected herniated intervertebral disc of the lumbar 
spine, and entitlement to compensation under 38 U.S.C. § 1151 
for erectile dysfunction.

A May 2005 rating decision granted entitlement to service 
connection for constipation.  It was noted the determination 
was considered a full grant of his appeal concerning bowel 
problems.  Therefore, the issue on appeal as to the remaining 
claim for bladder problems has been revised.

The Board also notes that a May 2003 rating decision reopened 
and denied the veteran's claim for entitlement to service 
connection for PTSD.  In correspondence received in June 2003 
the veteran expressed disagreement with the denial of his 
claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where the Board finds a notice 
of disagreement has been submitted regarding a matter which 
has not been addressed in a statement of the case, the issue 
should be remanded for appropriate action.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  As this issue has not been 
properly addressed in a statement of the case, it must be 
remanded for appropriate development.  

Although the RO adjudicated the issue of entitlement to 
service connection for PTSD on the merits, the Board is 
required to determine whether new and material evidence has 
been presented when a claim has been previously disallowed 
based upon the same factual basis.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has 
listed the issue on the title page as whether new and 
material evidence has been submitted to reopen the claim for 
service connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claims and of which parties were expected to 
provide such evidence by correspondence dated in March 2001, 
August 2001, July 2004, November 2004, and June 2005.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  

In this case, the Board remanded the issues concerning 
bladder problems and erectile dysfunction on appeal for 
additional development in July 2004 with instructions 
including for medical opinions as to the etiology of any 
present bladder and erectile dysfunction disorder.  An 
opinion addressing the extent, if any, to which any such 
disorder may have been aggravated by a service-connected 
disability was also requested.  Additional remand order 
instructions requested action to rectify an apparent error 
related to the development of the erectile dysfunction issue 
under the provisions of 38 U.S.C. § 1151.  It was noted the 
veteran asserted he had an erectile dysfunction related to VA 
back surgery in 1975 and that service connection had been 
subsequently established for the underlying disability for 
which that treatment was provided.  The Board noted, in 
essence, that any claim for other disabilities arising from 
that surgery may have been more appropriately adjudicated as 
claims for secondary service connection, and not as claims 
pursuant to 38 U.S.C. § 1151.  A significant difference 
considering the specific laws and regulations applicable to 
such claims.  A review of the present appellate record 
indicates no action was taken as a result of these 
instructions.  Therefore, the Board finds the issue must be 
remanded for either adjudication with consideration under the 
appropriate laws for service connection claims and/or for 
clarification of the 1151 claim as to a disability due to a 
specific act of VA treatment.

It is also significant to note that in correspondence dated 
in July 2005 the veteran asserted his erectile dysfunction 
was secondary to his service-connected back disability.  As 
the issue of entitlement to service connection for loss of 
use of a creative organ was previously denied in a November 
1975 rating decision, this statement itself may be construed 
as an application to reopen that claim.  

Although the veteran underwent VA general medical and 
genitourinary examinations in December 2004, the reports 
provided offered conflicting etiology opinions as to the 
claimed bladder problems.  The Board also notes that the 
issue of whether these disorders had been aggravated by a 
service-connected disability was not addressed by the 
genitourinary disorders examiner and was not addressed in the 
subsequent supplemental statement of the case.  The Court has 
held that a remand by the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Therefore, additional development is 
required prior to appellate review.

As a statement of the case has not been issued from the 
veteran's disagreement with the May 2003 rating decision 
which reopened and denied a claim for entitlement to service 
connection for PTSD, the Board finds additional development 
of this issue is also required.  Manlincon, 12 Vet. App. 238.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The veteran should be provided a 
statement of the case on the issue of 
entitlement to service connection for 
PTSD.  The veteran and his representative 
should be apprised that to perfect the 
appeal on this issue for Board review he 
must submit a substantive appeal.  The 
requisite period of time for a response 
should be allowed.

2.  The veteran's claims file should be 
reviewed by a physician with expertise in 
the field of genitourinary disorders for 
etiology opinions as to any present 
bladder problems or erectile dysfunction, 
to include whether there is at least a 
50 percent probability or greater that 
any such disorder is related to or was 
aggravated by his service-connected back 
disability.  The physician should 
reconcile any opinion provided with the 
other medical evidence of record, 
including the opinions of the 
December 2004 VA examiners.  All 
indicated examinations, tests, and 
studies are to be performed.  The 
opinions provided should be based on the 
results of a review of the medical 
evidence of record and sound medical 
principles.  A complete rationale for all 
opinions expressed should be set forth in 
the report.

3.  The issue concerning entitlement to 
VA compensation for erectile dysfunction 
should be adjudicated with consideration 
under the appropriate laws for service 
connection claims and/or the veteran 
should be requested to provide 
clarification of his 1151 claim as to a 
disability due to a specific act of VA 
treatment.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations 
should be considered, including Allen v. 
Brown, 7 Vet. App. 439 (1995).  If any 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

